Exhibit 10.1

 

SETTLEMENT AGREEMENT

 

I. PARTIES

This Settlement Agreement (Agreement) is entered into among the United States of
America, acting through the United States Department of Justice and on behalf of
the Department of Health and Human Services (HHS) (collectively the "United
States"); A. Scott Pogue (Relator); and American Healthways Services, Inc.,
f/k/a Diabetes Treatment Centers of America, Inc. and its parent, Healthways,
Inc. (Collectively, "DTCA") (hereafter referred to as "the Parties"), through
their authorized representatives.

II. PREAMBLE

As a preamble to this Agreement, the Parties agree to the following:

A.            In the late 1980s and 1990s, DTCA operated diabetes treatment
centers in various hospitals located around the country.

B.         On or about June 23, 1994, Relator, A. Scott Pogue, filed a qui tam
action pursuant to the False Claims Act, 31 U.S.C. §§ 3729 et seq. in the United
States District Court for the Middle District of Tennessee captioned United
States ex rel. A. Scott Pogue v. American HealthCorp., Inc., Diabetes Treatment
Centers of America, et al., Civil Action, No. 3-94-0515 (M.D. Tenn). This matter
was subsequently transferred to the District of Columbia as part of a
Multi-District Litigation (MDL), captioned United States ex rel. A. Scott Pogue
v. Diabetes Treatment Centers of America, et al., Case No. 99-3298 (D.D.C.), and
is in the process of being remanded back to the Middle District of Tennessee
(hereinafter “the Civil Action”).

 

--------------------------------------------------------------------------------

C.         The United States declined to intervene in the Civil Action on or
about February 6, 1995, and the Relator has litigated the claims of the United
States against DTCA pursuant to 31 U.S.C. § 3730.

D.         The Relator contends that he and the United States have certain civil
claims against DTCA. Specifically, the Relator, a former employee of DTCA,
alleged that between 1984 and 1996, DTCA entered into contracts with more than
100 hospitals across the country to operate diabetes treatment centers within
those hospitals. Relator also alleged that between 1984 and 1996, DTCA entered
into contracts with more than 270 physicians to serve as medical directors at
its diabetes treatment centers. Relator alleges that as a result of those
contracts, physicians received remuneration in exchange for patient referrals in
violation of the Anti-Kickback Act, 42 U.S.C. § 1320-7b(b), which thereby caused
treating hospitals to submit false claims to the Medicare and Medicaid programs
in violation of the False Claims Act, 31 U.S.C. §§ 3729-33 (hereinafter referred
to as the Covered Conduct).

E.         On February 22, 2007, the Relator filed a petition for bankruptcy
protection pursuant to Chapter 11 of the Bankruptcy Code, which case is
captioned In re Scott Pogue, Case No. 07-00838-TBB-11 (United States Bankruptcy
Court for the Northern District of Alabama) (the "Bankruptcy Action"). As part
of the Bankruptcy Action, all rights of Relator in the Civil Litigation have
been transferred to James G. Henderson, Liquidation Trustee ("Liquidation
Trustee").

F.          DTCA denies and disputes the allegations of the Relator. This
Agreement is neither an admission of liability by DTCA nor a concession that the
claims asserted on behalf of the United States are not well founded.

 

Settlement Agreement Between

United States and DTCA and A. Scott Pogue

-2-

 



 

--------------------------------------------------------------------------------

G.         To avoid the delay, uncertainty, inconvenience, and expense of
protracted litigation of the above claims, the Parties reach a full and final
settlement pursuant to the Terms and Conditions below.

III. TERMS AND CONDITIONS

1.          Healthways, Inc. agrees to pay to the United States $28,000,000 (the
"Settlement Amount"). The foregoing payment shall be made as follows:

a.         DTCA agrees to pay the full Settlement Amount to the United States by
electronic funds transfer pursuant to written instructions to be provided by the
Department of Justice. DTCA agrees to make this electronic funds transfer no
later than seven business days after the Effective Date of this Agreement.

b.         Contingent upon the United States receiving the Settlement Amount
from DTCA and as soon as feasible after receipt, the United States agrees to pay
$8,120,000 to Relator by electronic funds transfer.

2.         Subject to the exceptions in Paragraph 4 below (concerning excluded
claims), in consideration of the obligations of DTCA in this Agreement,
conditioned upon DTCA's full payment of the Settlement Amount and subject to
Paragraph 12, below (concerning bankruptcy proceedings commenced within 91 days
of the Effective Date of this Agreement or any payment made under this
Agreement), the United States (on behalf of itself, its officers, agents,
agencies, and departments) agrees to release DTCA together with its current and
former parent corporations; direct and indirect subsidiaries; brother or sister
corporations; divisions; current or former owners; and officers, directors,
employees, and affiliates; and the successors and assigns of any of them from
any civil or administrative monetary claim the United States has or may have for
the Covered Conduct under the False Claims Act, 31 U.S.C. §§ 3729-3733; the
Civil

 

Settlement Agreement Between

United States and DTCA and A. Scott Pogue

-3-

 



 

--------------------------------------------------------------------------------

Monetary Penalties Law, 42 U.S.C. § 1320a-7a; the Program Fraud Civil Remedies
Act, 31 U.S.C. §§ 3801-3812; or the common law theories of payment by mistake,
unjust enrichment, restitution and fraud.

3.         Subject to the exceptions in Paragraph 4 (concerning excluded
claims), below, in consideration of the obligations of DTCA in this Agreement,
conditioned upon DTCA's full payment of the Settlement Amount, and subject to
Paragraph 12, below (concerning bankruptcy proceedings commenced within 91 days
of the Effective Date of this Agreement or any payment made under this
Agreement), Relator and the Liquidation Trustee, for Relator and for Relator's
heirs, successors, attorneys, agents, and assigns, agree to fully and finally
release DTCA together with its current and former parent corporations; direct
and indirect subsidiaries; brother or sister corporations; divisions; current or
former owners; officers, directors, employees and affiliates; and all hospitals
and physicians with which DTCA did business, to and only to the extent of any
claim predicated on the relationship between such hospital or physician and
DTCA; and the successors and assigns of any of them from any claim he has
asserted, could have asserted or may assert in the future related to the Covered
Conduct, and any other claim the Relator has asserted, could have asserted or
may assert in the future related to the Civil Action, known and unknown, with
the exception of claims for attorney's fees, costs and expenses to which Relator
is entitled to under 31 U.S.C. § 3730(d)(2) and which are expressly reserved
from this agreement.

4.          Notwithstanding any term of this Agreement, specifically reserved
and excluded from the scope and terms of this Agreement as to any entity or
person (including DTCA and Relator) are the following claims of the United
States:

a.         Any civil, criminal, or administrative liability arising under Title
26, U.S. Code (Internal Revenue Code);

 

Settlement Agreement Between

United States and DTCA and A. Scott Pogue

-4-

 



 

--------------------------------------------------------------------------------

 

b.

Any criminal liability;

c.         Any administrative liability, including mandatory or permissive
exclusion from Federal health care programs;

d.         Any liability to the United States (or its agencies) for any conduct
other than the Covered Conduct;

e.         Any liability based upon such obligations as are created by this
Agreement;

f.         Any liability for express or implied warranty claims or other claims
for defective or deficient products or services, including quality of goods and
services;

 

g.

Any liability for failure to deliver goods or services due.

5.          DTCA and Relator explicitly reserve from this Agreement any payment
for Relator's expenses, attorney's fees and costs associated with Relator's
filing of the Civil Action, as required under 31 U.S.C. § 3730(d).

6.          Relator, the Liquidation Trustee, and Relator's heirs, successors,
attorneys, agents, and assigns agree not to object to this Agreement and agree
and confirm that this Agreement is fair, adequate, and reasonable under all the
circumstances, pursuant to 31 U.S.C. § 3730(c)(2)(B) and, conditioned upon
receipt of Relator's share, Relator and Liquidation Trustee, for Relator
individually, and for Relator's heirs, successors, agents, and assigns, fully
and finally release, waive, and forever discharge the United States, its
officers, agents, and employees, from any claims arising from or relating to 31
U.S.C. § 3730; from any claims arising from the filing of the Civil Action; and
from any other claims for a share of the Settlement Amount; and in full
settlement of any claims Relator or Liquidation Trustee may have under this
Agreement. This Agreement does not resolve or in any manner affect any claims
the United States has or may

 

Settlement Agreement Between

United States and DTCA and A. Scott Pogue

-5-

 



 

--------------------------------------------------------------------------------

have against the Relator arising under Title 26, U.S. Code (Internal Revenue
Code), or any claims arising under this Agreement.

7.          DTCA waives and shall not assert any defenses DTCA may have to any
criminal prosecution or administrative action relating to the Covered Conduct
that may be based in whole or in part on a contention that, under the Double
Jeopardy Clause in the Fifth Amendment of the Constitution, or under the
Excessive Fines Clause in the Eighth Amendment of the Constitution, this
Agreement bars a remedy sought in such criminal prosecution or administrative
action. Nothing in this paragraph or any other provision of this Agreement
constitutes an agreement by the United States concerning the characterization of
the Settlement Amount for purposes of the Internal Revenue laws, Title 26 of the
United States Code.

 

8.

DTCA fully and finally releases the United States, its agencies, employees,

servants, and agents from any claims (including attorney's fees, costs, and
expenses of every kind and however denominated) that DTCA has asserted, could
have asserted, or may assert in the future against the United States, its
agencies, employees, servants, and agents, related to the Civil Action and the
United States' investigation and prosecution thereof.

9.          DTCA fully and finally releases the Relator, the Liquidation Trustee
and/or the Relator's heirs, successors, attorneys, agents, and assigns from any
claims (including attorney's fees, costs, and expenses of every kind and however
denominated) that DTCA has asserted, could have asserted, or may assert in the
future against the Relator and/or his heirs, successors, attorneys, agents, and
assigns related to the Civil Action and the Relator's investigation and
prosecution thereof, to include without limitation claims under 31 U.S.C. §
3730(d) for expenses, attorneys fees, and costs.

 

10.

DTCA agrees to the following:

 

Settlement Agreement Between

United States and DTCA and A. Scott Pogue

-6-

 



 

--------------------------------------------------------------------------------

a.         Unallowable Costs Defined: that all costs (as defined in the Federal
Acquisition Regulation, 48 C.F.R. § 31.205-47; and in Titles XVIII and XIX of
the Social Security Act, 42 U.S.C. §§ 1395-1395hhh and 1396-1396v; and the
regulations and official program directives promulgated thereunder) incurred by
or on behalf of DTCA, its present or former officers, directors, employees,
shareholders, and agents in connection with the following shall be "Unallowable
Costs" on government contracts and under the Medicare Program, Medicaid Program,
TRICARE Program, and Federal Employees Health Benefits Program (FEHBP):

 

(1)

the matters covered by this Agreement;

(2)       the United States' audit(s) and civil investigation(s) of the matters
covered by this Agreement;

(3)       DTCA's investigation, defense, and corrective actions undertaken in
response to the United States' audit(s) and civil investigation(s) in connection
with the matters covered by this Agreement (including attorney's fees);

 

(4)

the negotiation and performance of this Agreement;

(5)       the payment DTCA makes to the United States pursuant to this Agreement
and any payments that DTCA may make to Relator, including costs and attorneys
fees. All costs described or set forth in this Paragraph 10.a are hereafter
"Unallowable Costs."

b.         Future Treatment of Unallowable Costs: These Unallowable Costs shall
be separately determined and accounted for by DTCA, and DTCA shall not charge
such Unallowable Costs directly or indirectly to any contracts with the United
States or any State Medicaid program, or seek payment for such Unallowable Costs
through any cost report, cost

 

Settlement Agreement Between

United States and DTCA and A. Scott Pogue

-7-

 



 

--------------------------------------------------------------------------------

statement, information statement, or payment request submitted by DTCA or any of
its subsidiaries or affiliates to the Medicare, Medicaid, TRICARE, or FEHBP
Programs.

c.         Treatment of Unallowable Costs Previously Submitted for Payment: DTCA
further agrees that within 90 days of the Effective Date of this Agreement it
shall identify to applicable Medicare and TRICARE fiscal intermediaries,
carriers, and/or contractors, and Medicaid and FEHBP fiscal agents, any
Unallowable Costs (as defined in this Paragraph) included in payments previously
sought from the United States, or any State Medicaid program, including, but not
limited to, payments sought in any cost reports, cost statements, information
reports, or payment requests already submitted by DTCA or any of its
subsidiaries or affiliates, and shall request, and agree, that such cost
reports, cost statements, information reports, or payment requests, even if
already settled, be adjusted to account for the effect of the inclusion of the
unallowable costs. DTCA agrees that the United States, at a minimum, shall be
entitled to recoup from DTCA any overpayment plus applicable interest and
penalties as a result of the inclusion of such Unallowable Costs on
previously-submitted cost reports, information reports, cost statements, or
requests for payment.

Any payments due after the adjustments have been made shall be paid to the
United States pursuant to the direction of the Department of Justice and/or the
affected agencies. The United States reserves its rights to disagree with any
calculations submitted by DTCA or any of its subsidiaries or affiliates on the
effect of inclusion of Unallowable Costs (as defined in this Paragraph) on DTCA
or any of its subsidiaries or affiliates' cost reports, cost statements, or
information reports.

 

Settlement Agreement Between

United States and DTCA and A. Scott Pogue

-8-

 



 

--------------------------------------------------------------------------------

d.         Nothing in this Agreement shall constitute a waiver of the rights of
the United States to audit, examine, or re-examine DTCA's books and records to
determine that no Unallowable Costs have been claimed in accordance with the
provisions of this Paragraph.

11.        DTCA warrants that it has reviewed its financial situation and that
it currently is solvent within the meaning of 11 U.S.C. §§ 547(b)(3) and
548(a)(1)(B)(ii)(I), and shall remain solvent following payment to the United
States of the Settlement Amount. Further, the Parties warrant that, in
evaluating whether to execute this Agreement, they (a) have intended that the
mutual promises, covenants, and obligations set forth constitute a
contemporaneous exchange for new value given to DTCA, within the meaning of 11
U.S.C. § 547(c)(1); and (b) conclude that these mutual promises, covenants, and
obligations do, in fact, constitute such a contemporaneous exchange. Further,
the Parties warrant that the mutual promises, covenants, and obligations set
forth herein are intended to and do, in fact, represent a reasonably equivalent
exchange of value that is not intended to hinder, delay, or defraud any entity
to which DTCA was or became indebted to on or after the date of this transfer,
within the meaning of 11 U.S.C. § 548(a)(1).

12.        If within 91 days of the Effective Date of this Agreement or of any
payment made under this Agreement, DTCA commences, or a third party commences,
any case, proceeding, or other action under any law relating to bankruptcy,
insolvency, reorganization, or relief of debtors (a) seeking to have any order
for relief of DTCA's debts, or seeking to adjudicate DTCA as bankrupt or
insolvent; or (b) seeking appointment of a receiver, trustee, custodian, or
other similar official for DTCA or for all or any substantial part of DTCA's
assets, DTCA agrees as follows:

a.         DTCA's obligations under this Agreement may not be avoided pursuant
to 11 U.S.C. § 547, and DTCA shall not argue or otherwise take the position in
any such case,

 

Settlement Agreement Between

United States and DTCA and A. Scott Pogue

-9-

 



 

--------------------------------------------------------------------------------

proceeding, or action that: (i) DTCA's obligations under this Agreement may be
avoided under 11 U.S.C. § 547; (ii) DTCA was insolvent at the time this
Agreement was entered into, or became insolvent as a result of the payment made
to the United States; or (iii) the mutual promises, covenants, and obligations
set forth in this Agreement do not constitute a contemporaneous exchange for new
value given to DTCA.

b.         If DTCA's obligations under this Agreement are avoided for any
reason, including, but not limited to, through the exercise of a trustee's
avoidance powers under the Bankruptcy Code, the United States, at its sole
option, may rescind the releases in this Agreement and bring any civil and/or
administrative claim, action, or proceeding against DTCA for the claims that
would otherwise be covered by the releases provided in Paragraphs 2-4. DTCA
agrees that (i) any such claims, actions, or proceedings brought by the United
States (including any proceedings to exclude DTCA from participation in
Medicare, Medicaid, or other Federal health care programs) are not subject to an
"automatic stay" pursuant to 11 U.S.C. § 362(a) as a result of the action, case,
or proceedings described in the first clause of this Paragraph, and DTCA shall
not argue or otherwise contend that the United States' claims, actions, or
proceedings are subject to an automatic stay; (ii) DTCA shall not plead, argue,
or otherwise raise any defenses under the theories of statute of limitations,
laches, estoppel, or similar theories, to any such civil or administrative
claims, actions, or proceeding that are brought by the United States within 120
calendar days of written notification to DTCA that the releases have been
rescinded pursuant to this Paragraph, except to the extent such defenses were
available on June 23, 1994; and (iii) the United States has a valid claim
against DTCA in the amount of at least $28 million, and the United States may
pursue its claim in the case, action, or

 

Settlement Agreement Between

United States and DTCA and A. Scott Pogue

-10-

 



 

--------------------------------------------------------------------------------

proceeding referenced in the first clause of this Paragraph, as well as in any
other case, action, or proceeding.

c.          DTCA acknowledges that its agreements in this Paragraph are provided
in exchange for valuable consideration provided in this Agreement.

13.       Upon receipt of the payments described in Paragraph 1, above, the
Relator shall promptly sign and file in the Civil Action a Stipulation of
Dismissal with prejudice of the Civil Action pursuant to the terms of the
Agreement. The United States will consent to the Relator's dismissal of the
Civil Action with prejudice. The Parties agree that the form of the dismissal of
the Civil Action will enable the Court to retain jurisdiction, if necessary, to
consider any outstanding legal fee dispute.

14.       This Agreement is intended to be for the benefit of the Parties only.
The Parties do not release any claims against any other person or entity, except
as specifically set forth in this Agreement.

15.       Except as expressly provided to the contrary in this Agreement, each
Party shall bear its own legal and other costs incurred in connection with this
matter, including the preparation and performance of this Agreement.

16.       DTCA represents that this Agreement is freely and voluntarily entered
into without any degree of duress or compulsion whatsoever.

17.       Relator and Liquidation Trustee represent that this Agreement is
freely and voluntarily entered into without any degree of duress or compulsion
whatsoever.

18.       This Agreement is governed by the laws of the United States. The
Parties agree that the exclusive jurisdiction and venue for any dispute arising
between and among the Parties under this Agreement is the United States District
Court for the Middle District of Tennessee.

 

Settlement Agreement Between

United States and DTCA and A. Scott Pogue

-11-

 



 

--------------------------------------------------------------------------------

19.        For purposes of construction, this Agreement shall be deemed to have
been drafted by all Parties to this Agreement and shall not, therefore, be
construed against any Party for that reason in any subsequent dispute.

20.       This Agreement constitutes the complete agreement between the Parties.
This Agreement may not be amended except by written consent of the Parties.

21.        The individuals signing this Agreement on behalf of DTCA represent
and warrant that they are authorized by DTCA to execute this Agreement. The
individual(s) signing this Agreement on behalf of Relator represent and warrant
that they are authorized by Relator to execute this Agreement. The United States
signatories represent that they are signing this Agreement in their official
capacities and that they are authorized to execute this Agreement.

22.       This Agreement may be executed in counterparts, each of which
constitutes an original and all of which constitute one and the same Agreement.

 

23.

This Agreement is binding on DTCA's successors, transferees, heirs, and assigns.

 

24.

This Agreement is binding on Relator's successors, transferees, heirs, and
assigns.

25.        All parties consent to the United States' disclosure of this
Agreement, and information about this Agreement, to the public.

26.       This Agreement is effective on the date that DTCA is provided notice
of the signature of the last signatory to the Agreement (Effective Date of this
Agreement). Facsimiles of signatures shall constitute acceptable, binding
signatures for purposes of this Agreement.

 

Settlement Agreement Between

United States and DTCA and A. Scott Pogue

-12-

 



 

--------------------------------------------------------------------------------

THE UNITED STATES OF AMERICA

 

 

 

DATED: 4/1/09

BY: /s/ J. Chris Larson

J. Chris Larson

Senior Trial Counsel

Commercial Litigation Branch

Civil Division

United States Department of Justice

 

 

 

 

 

Settlement Agreement Between

United States and DTCA and A. Scott Pogue

-13-

 



 

--------------------------------------------------------------------------------

                DTCA – DEFENDANT

 

 

DATED: 4/1/09

BY: /s/ R. Claiborne Richards

R. Claiborne Richards

Healthways, Inc.

 

 

 

DATED: 4/1/09

BY: /s/ R. Claiborne Richards

R. Claiborne Richards

American Healthways Services, Inc.

f/k/a Diabetes Treatment Centers of America, Inc.

 

 

 

DATED: 4/1/09

BY: /s/ Wallace W. Dietz

Mr. Wallace W. Dietz, Esq.

Bass, Berry & Sims, PLC

315 Deaderick Street, Ste. 2700

Nashville, TN 37238

 

 

 

DATED: 4/1/09

BY: /s/ Brian D. Roark

Mr. Brian D. Roark, Esq.

Bass, Berry & Sims, PLC

315 Deaderick Street, Ste. 2700

Nashville, TN 37238

 

 

 

DATED: 4/1/09

BY: /s/ Robert J. Walker

Mr. Robert J. Walker, Esq.

Walker, Tipps & Malone PLC

150 Fourth Avenue North

2300 One Nashville Place

Nashville, TN 37219

 

 

 

DATED: 4/1/09

BY: /s/ Kathryn Hays Sasser

Ms. Kathryn H. Sasser, Esq.

150 Fourth Avenue North

2300 One Nashville Place

Nashville, TN 37219

 

 

 

 

 

 

 

Settlement Agreement Between

United States and DTCA and A. Scott Pogue

-14-

 



 

--------------------------------------------------------------------------------

A. Scott Pogue - Relator

 

 

DATED: 4/1/09

BY: /s/ S. Pogue

A. Scott Pogue

 

 

 

DATED: 4/1/09

BY: /s/ James G. Henderson

James G. Henderson, Liquidation Trustee

Pritchard, McCall & Jones

800 Financial Center

505 N. 20th Street

Birmingham, Alabama 35203

 

 

 

DATED: 4/1/09

BY: /s/ Frederick M. Morgan

Frederick M. Morgan, Esq.

Morgan Verkamp, LLC

700 Walnut Street Suite 400

Cincinnati, Ohio 45202

 

 

 

DATED: 4/1/09

BY: /s/ Jennifer M. Verkamp

Jennifer Verkamp, Esq.

Morgan Verkamp, LLC

700 Walnut Street Suite 400

Cincinnati , Ohio 45202

 

 

 

DATED: 4/1/09

BY: /s/ Scott A. Powell

Scott Powell, Esq.

Hare, Wynn, Newell and Newton, L.L.P.

2025 Third Avenue North

Birmingham, AL 35203

 

 

 

DATED: 4/1/09

BY: /s/ Don McKenna

Don McKenna, Esq.

Hare, Wynn, Newell and Newton, L.L.P.

2025 Third Avenue North

Birmingham, AL 35203

 

 

 

Settlement Agreement Between

United States and DTCA and A. Scott Pogue

-15-

 



 

 